Citation Nr: 9907359	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  94-02 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel

INTRODUCTION

The veteran had active service from August 1969 to September 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision.  The 
veteran appeared at a personal hearing before a member of 
this Board in January 1994, however the transcript from that 
hearing could not be located for review.  Thus, in March 
1996, the Board remanded this case for a new Board hearing.  
The veteran then appeared at a personal hearing before a 
member of this Board sitting at the RO in March 1997.  In May 
1997, the Board again remanded the case, this time for the 
development of additional medical evidence.  The requested 
development having been completed to the extent possible, the 
case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A decision by the RO in January 1987 denied service 
connection for a low back disability;  no appeal was taken 
from that decision, and it became final.

3.  New and material evidence was received subsequent to the 
RO's January 1987 decision;  therefore, the Board has 
reopened the case and reviewed the evidence de novo.

4.  Upon de novo review, the Board finds that no competent 
medical evidence has been presented to show that the 
veteran's current low back disability, which pre-existed his 
entrance into military service, was aggravated beyond normal 
progression by his active service.


CONCLUSIONS OF LAW

1.  The January 1987 RO decision denying entitlement to 
service connection for a low back disorder was final;  new 
and material evidence to reopen the veteran's claim has been 
presented and the claim has been reopened.  38 U.S.C.A. 
§§ 5107, 5108 (West 1991);  38 C.F.R. §§ 3.104, 3.156 (1998).
  
2.  The veteran has not presented a well-grounded claim of 
service connection for a low back disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military naval or air service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303.  The United States Court of 
Veterans' Appeals has determined "that establishing service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and [service]."  (emphasis added) Cuevas v. 
Principi, 3. Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).

When a veteran has sufficient time in service and a chronic 
disease such as arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  For the showing of 
a chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings of a 
diagnosis including the word "chronic".  A continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after service discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  When a disease was 
not initially manifested during service or within the 
applicable presumption period, the appellant may establish 
the "required nexus" for service connection by evidence 
demonstrating a medical relationship between the current 
disability and the service.  See 38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet.App. 352, 
356 (1992). 

Under 38 U.S.C.A. § 5107(a), a veteran has an initial burden 
to produce evidence that a claim is well-grounded or 
plausible.  See Grottveit v. Brown, 5 Vet.App. 91, 92 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-11 (1992).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation. Such a claim need 
not be conclusive but only possible to satisfy the initial 
burden of § 5107(a).  For a claim to be well-grounded, there 
must be (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in[-
]service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
[disease or injury] and the current disability.  Where the 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required. Epps v. Gober, 126 F. 3d 1464 (1997).  A claimant 
would not meet this burden imposed by section 5107(a) merely 
by presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Consequently, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well-grounded under section 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well-grounded.  See Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).

The veteran asserted that he was treated, in approximately 
1966, at a private hospital for a back disorder or injury he 
received while playing basketball.  He further asserted that 
his back disorder was aggravated beyond normal progression 
during his active service by virtue of the physical training 
he underwent, as well as his job duties, which sometimes 
included lifting heavy objects.  He stated in his substantive 
appeal Form 9 that he was treated at a United States Army 
Hospital in Heidelberg, Germany in 1970. 

Service connection for a low back disorder was denied by the 
RO in October 1970. A timely appeal was not received. In 
January 1987, the RO held that new and material evidence had 
not been received to reopen the veteran's claim. Again, a 
timely appeal was not received. The January 1987 decision by 
the RO denying service connection for a low back disorder is 
final with respect to the evidence then of record; the claim 
may not be reopened unless new and material evidence is 
received. 38 U.S.C.A. §5108; 38 C.F.R. §§ 3.104(a), 3.156(a). 
New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet.App. 273 (1996). 

To reopen a claim, a claimant must submit new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted since the last final 
disallowance of the claim, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998);  Fossie v. 
West, 12 Vet.App. 1 (1998).   Evidence that is solely 
cumulative or repetitious in character will not serve as a 
basis for reconsideration of a previous decision.  38 C.F.R. 
§ 3.156.  Evidence presented since the last final 
disallowance need not be probative of all elements required 
to award the claim, but need be probative only as to each 
element that was a specified basis for the last disallowance.  
See Glynn v. Brown, 6 Vet.App. 523, 528-29 (1994).

The evidence considered by the RO at the time of its January 
1987 decision consisted of the veteran's service personnel 
and service medical records, including the report of a 
service medical board proceeding, his original claim for VA 
benefits for a low back disability received in October 1970, 
and his re-opened claim filed in August 1986.

The veteran's service medical records contain numerous 
entries relating to his complaints of, and treatment for, 
chronic low back pain.  X-ray studies of the veteran's 
lumbosacral spine taken in October 1969 yielded normal 
findings.  X-ray studies of that same area taken in June 1970 
showed a suggestion of a reverse spondylolisthesis at the L5-
S1 joint space and a possible pars interarticularis defect, 
while X-ray studies taken in July 1970 yielded normal 
findings.  

Since the January 1987 RO rating decision, additional 
evidence has been received, consisting of reports of the 
veteran's outpatient treatment at a VA medical facility 
between the period from January 1981 to August 1992, the 
report of his VA hospitalization in May and June 1990, the 
report of his August 1990 VA hospitalization, the report of 
his May 1992 VA hospitalization, the veteran's testimony at 
his March 1997 personal hearing before a member of this Board 
sitting at the RO, a report from the Records Reconstruction 
Branch indicating that no clinical records could be found 
relating to any treatment of the veteran at the United States 
Army Hospital in Heidelberg, Germany in 1970, statements made 
by the veteran and his service organization representative in 
support of his claim, and the report of the veteran's June 
1998 VA examination conducted while the case was on remand 
from this Board.
 
During his March 1997 personal hearing, the veteran testified 
that although he had had back problems prior to entry into 
active service, while he was in service he carried a heavy 
wall locker upstairs and re-injured his back.  He further 
testified that he was in a car accident after his separation 
from service, and sought treatment from a chiropractor in 
1976.  

VA medical records show that the veteran underwent an L5-S1 
hemilaminectomy, microdiskectomy, and foraminotomy at a VA 
hospital in June 1990, to correct a herniated disk.  The 
reports from that hospitalization noted that the veteran had 
injured his back in approximately 1987, while lifting a 
patient in his job as a nursing assistant.  A Magnetic 
Resonance Imaging test performed in May 1991 at a VA 
outpatient medical facility showed scar tissue formation at 
the L4-5 level extending into the left lateral recess 
obliterating the left nerve root.  The veteran complained of 
chronic low back pain.  In May 1992, the veteran presented to 
a VA medical facility with complaints of increased low back 
pain.  Bulging discs at L3-4, and L4-5 were noted.  

The report of the veteran's June 1998 VA examination listed a 
diagnosis of chronic low back pain with L5 radiculopathy 
secondary to disc herniation.  The examiner opined that it 
was more probable than not that the veteran's present back 
condition was not related to his physical training and work 
assignments during his active service.

Upon review of all the evidence received since the January 
1987 rating decision, the Board has concluded that the report 
of the veteran's June 1998 VA examination constitutes new and 
material evidence, within the meaning of 38 C.F.R. 
§ 3.156(a), in that it addresses the key issue of whether the 
veteran's current low back disability was caused or 
aggravated by his physical training or work assignments 
during his active military service.  Therefore, even though 
that evidence was not favorable to the veteran's claim, the 
Board concluded that it was new and material, in the sense 
that it was evidence not previously submitted which bore 
directly and substantially upon the specific matter under 
consideration, which was neither cumulative nor redundant, 
and which by itself or in connection with evidence previously 
assembled was so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  See Hodge.  

Thus, the Board reopened the veteran's claim, and reviewed 
the evidence de novo.
In so doing, the Board concluded that the veteran failed to 
carry his burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that he had 
presented a well-grounded claim for entitlement to service 
connection for a low back disability.  See generally Elkins 
v. West, No. 97-1534 ( U.S. Vet.App.  Feb. 17, 1999).  

The only evidence the veteran has offered in support of his 
claim are his own unsubstantiated contentions.  The medical 
evidence he presented addressed the treatment he had 
following his separation from service for his long-standing 
low back disability, however it did not show that his pre-
existing low back problem was aggravated beyond normal 
progression by his active military service.  Rather, it 
tended to show that his current low back disability is more 
likely due to his post-service back injuries.  While, the 
veteran is certainly capable of providing evidence of 
symptomatology, as a layperson he is not considered legally 
capable of opining on matters requiring medical knowledge, 
such as the degree of disability produced by the symptoms or 
the condition causing the symptoms.  See Robinette v. Brown, 
8 Vet. App. 69, 74 (1995);  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995);  Espiritu, 2 Vet. App. at 494 (1992).  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  

Here, the veteran has not submitted any medical opinion or 
other medical evidence which supports his claim.  The 
evidence now of record fails to show that his back disorder 
had its onset during his active service or that it was 
aggravated beyond normal progression during that service.  
Therefore, the claim may not be considered well-grounded.  
38 U.S.C.A. § 5107(a).  Since the claim is not well-grounded, 
it must be denied.  See Edenfield v. Brown, 8 Vet. App. 384, 
390; (1995).

In reaching this determination, the Board recognizes that 
this issue is being disposed of in a manner that differs from 
that used by RO.  The Board has, therefore, considered 
whether the veteran has been given adequate notice to 
respond, and if not, whether he has been prejudiced thereby.  
Bernard v. Brown, 4 Vet.App. 384, 394 (1993).  In light of 
his failure to meet his obligation in the adjudication 
process by not submitting adequate evidence and because the 
outcome would be the same whether the claim was treated as 
not well-grounded or adjudicated on the merits, the Board 
concludes that he has not been prejudiced by this approach.  
See generally, Edenfield.  

The Board regrets any impression which may have been created 
by prior actions that the veteran's claim was considered 
well-grounded;  however, recent United States Court of 
Veterans Appeals decisions have espoused the Court's view 
that implausible claims "should not consume the limited 
resources of the VA and force into even greater backlog and 
delay those claims which -- as well-grounded -- require 
adjudication." Grivois v. Brown, 6 Vet.App. 136, 139 (1994).  
The Board also views its discussion in this decision as 
sufficient to inform the veteran of the elements necessary to 
submit a well-grounded claim for service connection for a low 
back disability.  See Robinette.


ORDER

As a well-grounded claim of entitlement to service connection 
for a low back disability has not been presented, the appeal 
is denied.


		
WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


